United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, SOUTHERN
)
MARYLAND PROCESSING & DISTRIBUTION )
CENTER, Capital Heights, MD, Employer
)
__________________________________________ )
D.M., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-845
Issued: January 19, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 10, 2009 appellant filed a timely appeal of the January 12, 2009 merit
decision of the Office of Workers’ Compensation Programs denying her claim for a recurrence
of disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant established that she sustained a recurrence of disability on
August 17, 2007 causally related to her March 3, 1998 employment injury.
FACTUAL HISTORY
On May 6, 1998 appellant, then a 40-year-old clerk, filed a traumatic injury claim
alleging that she sustained a cervical strain in the performance of duty on March 3, 1998 when
she was hit in the head by a shelf. The Office accepted her claim for contusion to the face, scalp
and neck and a neck sprain.

Dr. Stuart J. Goodman, an attending physician, supported appellant’s disability for work
due to persistent headaches. On August 10, 1998 he stated that she sustained significant blunt
head trauma and cervical strain and was disabled due to persistent headaches. On September 3,
1998 Dr. Goodman diagnosed chronic musculoskeletal-related headaches secondary to
appellant’s May 3, 1998 work injury, which were aggravated by her work environment. He
diagnosed closed head trauma, cervical sprain and musculoskeletal headaches. On June 16, 1999
appellant stated that she experienced severe headaches and pressure due to her employment
injury. The Office authorized compensation for intermittent periods of disability from 1999
through 2003. Dr. Goodman submitted reports every few months from 1998 through 2006.
The Office requested additional evidence on August 30, 2005 regarding appellant’s
temporary work stoppage on October 30, 2003. Dr. Goodman completed a narrative report on
September 13, 2005 and described her history of injury. He noted that he examined appellant on
a regular basis due to exacerbations of her chronic problem. Dr. Goodman stated that she
experienced occasions during which her headaches and neck pain would suddenly become very
severe and render her disabled for work. He noted that appellant’s disability generally lasted for
two to three days and that she was then able to return to her light-duty work. Dr. Goodman
stated, “Having this chronic condition makes her prone to these exacerbations by even an
innocent move on her part.”
The record contains short reports from Dr. Goodman dated throughout 2006 and on
January 31, April 25, May 23, June 27 and August 1, 2007 diagnosing chronic post-traumatic
headaches and pain syndrome with noise intolerance. Dr. Goodman submitted a note dated
August 20, 2007 and stated that he examined appellant on “an urgent basis on August 17, 2007.”
He stated that she called on August 16, 2007 and was tearful and in severe distress.
Dr. Goodman found that appellant was in distress from a headache with tenderness and spasm of
the cervical spine. He diagnosed a recurrence of post-traumatic migraine headaches with a
musculoskeletal component and noise intolerance. Dr. Goodman advised that appellant was
totally disabled. On August 29, 2007 he stated that she was much improved but unable to return
to work. Dr. Goodman noted that after August 20, 2007 appellant had remained in bed for
several days.
Appellant filed a claim for compensation and requested wage-loss compensation from
August 17 to September 11, 2007. In a letter dated September 26, 2007, the Office requested
additional medical evidence regarding her claimed disability. It requested that Dr. Goodman
provide objective findings and medical reasoning to establish that appellant’s chronic headaches
and noise intolerance was due to her May 3, 1998 employment injury. The Office allowed
30 days for a response.
On October 16, 2007 Dr. Goodman noted appellant’s history of injury and diagnosed
post-traumatic musculoskeletal headaches and noise intolerance. He stated, “These are chronic
permanent problems. It is quite common for there not be to any localizing neurological findings
or positive diagnostic testing.” Dr. Goodman opined that appellant’s problems were due to her
accepted employment injury of May 3, 1998 and that there were occasions in which there was an
exacerbation of her symptoms causing her to be out of work for a time.

2

On October 31, 2007 Dr. Goodman diagnosed chronic post-traumatic headaches, pain
and noise intolerances. In reports dated October 16 and November 16, 2007, he noted that he
had treated appellant since May 6, 1998 due to her March 3, 1998 employment injury.
Dr. Goodman stated that she experienced an acute exacerbation of her post-traumatic migraine
headaches and a new medication had allowed her to return to full-time light-duty work. He
diagnosed closed head trauma with post-traumatic musculoskeletal and vascular (migraine)
headaches and noise intolerance. On November 29, 2007 Dr. Goodman noted that appellant had
returned to full-time work.
On May 20, 2008 appellant filed a recurrence of disability claim alleging on August 17,
2007 she sustained disability causally related to her May 3, 1998 employment injury. In
August 2007, she developed severe disabling headaches and was unable to work for two weeks
due to the noisy environment. Appellant contended that this was a continuation but sudden
worsening of her employment-related condition. Dr. Goodman submitted additional reports
diagnosing chronic post-traumatic headaches and noise intolerance throughout 2008. In a note
dated September 25, 2008, he stated that appellant suffered from a head trauma and experienced
residual musculoskeletal headaches with a vascular/migraine component as well as chronic noise
intolerance.
By decision issued January 12, 2009, the Office denied appellant’s claim for recurrence
finding that she had not submitted sufficient evidence including bridging medical evidence to
establish that she sustained a recurrence of disability on August 17, 2007 causally related to her
accepted May 3, 1998 employment injury. It noted that she did not present evidence of a
precipitating factor or change in her medical condition and found that the medical evidence was
not sufficient to establish a causal relationship between her diagnosed condition and her claimed
period of disability.
LEGAL PRECEDENT
Where an employee claims a recurrence of disability due to an accepted employmentrelated injury, he or she has the burden of establishing by the weight of reliable, probative and
substantial evidence that the recurrence of disability is causally related to the original injury.
The burden includes the necessity of furnishing evidence from a qualified physician who, on the
basis of a complete and accurate factual and medical history, concluded that the condition is
causally related to the employment injury. Moreover, sound medical reasoning must support the
physician’s conclusion.1
The medical evidence must demonstrate that the claimed recurrence was caused,
precipitated, accelerated or aggravated by the accepted injury. In this regard, medical evidence
of bridging symptoms between the recurrence of the accepted injury must support the
physician’s conclusion of a causal relationship. While the opinion of a physician supporting
causal relationship need not be one of absolute medical certainty, the opinion must not be

1

Ricky S. Storms, 52 ECAB 349 351-52 (2001).

3

speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of
medical certainty.2
ANALYSIS
Appellant filed a recurrence of disability claim on May 20, 2008 alleging on August 17,
2007 that she sustained a recurrence of total disability due to her March 3, 1998 employment
injury. She filed a claim for compensation and requested wage-loss compensation from
August 17 to September 11, 2007.
In support of her claim, appellant submitted a series of reports from Dr. Goodman
detailing her history of headaches following her March 3, 1998 employment injury through
August 2007. Dr. Goodman attributed her musculoskeletal headaches to her work injury. On
August 20, 2007 he stated that he examined appellant on August 17, 2007 finding that she was in
distress from a headache with tenderness and spasm of the cervical spine. Dr. Goodman
diagnosed a recurrence of post-traumatic migraine headaches with a musculoskeletal component
and noise intolerance and found that she was totally disabled. On September 25, 2008 he stated
that appellant suffered from a head trauma and experienced residual musculoskeletal headaches
with a vascular/migraine component as well as chronic noise intolerance. In a report dated
October 16, 2007, Dr. Goodman noted appellant’s history of injury and diagnosed post-traumatic
musculoskeletal headaches and noise intolerance. He stated, “These are chronic permanent
problems. It is quite common for there not be to any localizing neurological findings or positive
diagnostic testing.” Dr. Goodman opined that appellant’s problems were due to her accepted
employment injury of May 3, 1998 and that there were occasions in which there was an
exacerbation of her symptoms causing her to be out of work for a time. In reports dated
October 16 and November 16, 2007, he stated that he had treated her since May 6, 1998 due to
her March 3, 1998 employment injury. Dr. Goodman diagnosed closed head trauma with posttraumatic musculoskeletal and vascular (migraine) headaches and noise intolerance.
Dr. Goodman initially diagnosed headaches as a result of appellant’s March 3, 1998
employment injury in 1998. He continued to examine and treat her for headaches at least three
or four times a year from 1998 through 2007. Dr Goodman clearly attributed appellant’s
recurrence of disability in August 2007 to an exacerbation of her headaches. He opined that her
headaches were due to her accepted employment injury and stated that her lack of neurological
findings was common. These reports contain a diagnosis and an opinion that appellant’s
condition was caused by the accepted employment injury. While Dr. Goodman’s reports are not
sufficient to meet her burden of proof, the reports do raise an uncontroverted inference of causal
relation between her accepted employment injury of contusion of the face, scalp and neck as well
as sprain of the neck and her diagnosed post-traumatic headaches and are sufficient to require the
Office to undertake further development of appellant’s claim.3
On remand, the Office should refer appellant for a second opinion evaluation to
determine whether her current condition is related to her accepted employment injuries. After
2

Id.

3

John J. Carlone, 41 ECAB 354, 358-60 (1989).

4

this and such other development as it deems necessary, the Office should issue an appropriate
decision.
CONCLUSION
The Board finds that the case is not in posture for a decision. The Office should
undertake additional development of the medical evidence and issue an appropriate decision.
ORDER
IT IS HEREBY ORDERED THAT January 12, 2009 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for additional development
consistent with this opinion of the Board.
Issued: January 19, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

